Citation Nr: 1519824	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-05 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In a May 2012 communication, the Veteran claimed service connection for diabetes.  It does not appear that this claim has been adjudicated, therefore it is not currently before the Board.  Accordingly, this issue is referred to the AOJ for appropriate action.  


REMAND

The Veteran has asserted that his schizophrenia symptoms have increased in severity since the rating decision in February 2009.  The most recent examination was conducted in July 2010.  Accordingly, an updated examination report describing the current severity should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all mental health and psychological treatment he has received, and make arrangements to obtain all records not already associated with the claims file, to include updated VA treatment records.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his schizophrenia.  The examiner is asked to review his file prior to the examination, and to conduct a complete examination with appropriate diagnostic testing.  The examiner is asked to take a detailed mental status and to provide a detailed report on his symptomatology.  The examiner is asked to provide an opinion on his level of disability with reference to the General Rating Formula for Mental Disorders.  All opinions must be supported with explanatory rationale including citations to evidence in the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




